 Case: 1:17-cv-00608-WOB-KLL Doc #: 89 Filed: 05/20/20 Page: 1 of 1 PAGEID #: 1519




                     IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


JASON COTTERMAN                               Case No. 1:17-cv-608

       Plaintiff                              Judge William O. Bertelsman

       vs.                                    Magistrate Karen L. Litkovitz

City of Cincinnati, et al
                                              ORDER GRANTING
                                              PLAINTIFF’S UNOPPOSED MOTION
       Defendants                             FOR PERMISSION TO FILE CERTAIN
                                              DOCUMENTS UNDER SEAL




         This matter came before the Court on Plaintiff’s Unopposed Motion For Permission to

  File Certain Documents Under Seal. Said Motion is found to be well-taken and is hereby

  granted.

         Plaintiff may file the documents containing the Medical and Embarrassing Personal

  Information Under Seal

         .IT IS SO ORDERED.



                                             Karen L. Litkovitz
                                             U.S. Magistrate Judge




                                                1
